 PERFECT T.V., INC.575senting employees in the industry in which the Employer is engaged.It is the Petitioner's willingness, rather than its constitutional ability,to represent these employees which is the controlling factor.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2 (6) and (7) of the Act.4. In accord with the agreement of the parties, we find that thefollowing employees of the Employer constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9(b) of the Act:All personnel employed by the Employer at itsBoston,Massachusetts, operation, who perform police, guard, andprotection duties, excluding all nonguard personnel and all super-visors as defined in the Act.[Text of Direction of Election omitted from publication.]8MayfairIndustries,Incorporated,126 NLRB 223Perfect T.V., Inc.andInternational Brotherhood of ElectricalWorkers, Local Union44,AFL-CIO, Petitioner.Case No.19-RC-92727.November 21, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing offi-cer of the National Labor Relations Board.His rulings made at thehearing are free from prejudicial error and are affirmed.Upon the entire record, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.'2.The labor organization named below claims to represent certainemployees of the Employer.1The Employer is engaged in Montana in the maintenance of a community TV antennasystem by which it transmits TV signals by cable to its customers Its annual revenueisabout $70,000Paul McAdams is its president and principal ownerMcAdams is alsopresident and principal owner of Yellowstone Amusement Company and Livingston Com-munity Antenna Association, herein called Yellowstone and Livingston, respectively, andis an owner and officer of Big Timber TV Cable, Inc and Western Micro-Wave, inc , hereincalled Big Timber and Western Micro-wave, respectivelyLike the Employer, these com-panies operate in MontanaLivingston,with an annual revenue of about$80,000, andBig Timber, whose annual revenue is about $20,000, also provide TV cable serviceYellowstone operates a r,uho station and has an annual reienue of about $60,000.Western Micro-Wave has microwave facilities which pick up the TV signals of major net-works originating in Salt Lake City, Utah, and relay then to the communityantennas, itservice for winch it is paid.The record indicates that McAdams administers the variousenteiprises oisned by him as a single integrated operationIn support of its unit posi-tion that the appropriate unit in this case should include such cable service repairmen asare employed by the Employer, Yellowstone, Livingston, and Big Timber, the Employer134 NLRB No. 81. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9(c) (1) and Section 2(6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within Section9(b) of the Act.All cable service repairmen 2 employed by the Employer at itsLewistown, Montana, operation, excluding office clerical employees,professional employees, guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBER RODGERStook no part in the consideration of the aboveDecision and Direction of Election.stated at the hearing that these companies have "a very,very close interrelated workingarrangement,and, in fact,are managed and operated by the same personnel."Upon the entire record,we find that the Employer and other companies mentioned aboveconstitute a single employer under the Act and that their combined volume of businesssatisfies the communications systems standard adopted inRaritan Valley BroadcastingCompany, Inc.,122 NLRB 90,which is applicable herein.The assertion of jurisdictionover the Employer is therefore warranted.Cf.Warren Television Corporation,128NLRB 1, where the employer's operation did not include a microwave transmission system.2Petitioner seeks a unit of cable service repairmen employed by the Employer.TheEmployer would broaden the scope of this unit as indicated above.However,the Em-ployer and Livingston alone regularly employ cable service repairmen.The Employer islocated about 130 miles from Livingston.It has its own manager who hires employeesand directs them in their work. Such interchange as takes place between it and Livingstonoccurs mainly in emergency situations.Under all the circumstances,we find the pro-posed unit to be an appropriate one.A. E. Schultz Fuel Co., Inc.,and Midwest Bulk,Inc.andMarvinRochon.Case No. 13-CA-3973.November 22, 1961DECISION AND ORDEROn June 16, 1961, Trial Examiner Eugene E. Dixon issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain un-fair labor practices and recommending that they cease and desisttherefrom and take certain affirmative action, as set forth in the Inter-mediateReport attached hereto.Thereafter, the Respondents filedexceptions to the Intermediate Report, and the General Counsel fileda brief in support of the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis caseto a three-member panel [Chairman McCulloch and Mem-bersLeedom andFanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicialerror wascommitted.134 NLRB No. 58.